     Case 3:18-cv-02039-LAB-WVG Document 50 Filed 05/20/20 PageID.497 Page 1 of 1



1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    GERALD JONES,                                    CASE NO. 18cv2039-LAB (WVG)

12                                      Plaintiff,
                                                       ORDER GRANTING JOINT MOTION
                         vs.                           TO DISMISS [Dkt. 49]
13
14    DANIEL PARAMO, et al.,
                                    Defendants.
15
16         The parties’ joint motion to dismiss is GRANTED.            Dkt. 49.   This action is

17   DISMISSED WITH PREJUDICE as to all parties, with each party to bear its own costs

18   and fees. The clerk is directed to close the case.

19         IT IS SO ORDERED.

20   Dated: May 20, 2020

21                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
22
23
24
25
26
27
28



                                                 -1-
